                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

FRIENDS OF ANIMALS, et al.             )
                                       )
        Plaintiffs,                    )                  Case No. 1:19-cv-1403 CRC
                                       )
v.                                     )
                                       )
                                       )
U.S. FISH AND WILDLIFE SERVICE, et al. )
                                       )
                                       )
        Defendants.                    )

                                 STIPULATION OF DISMISSAL

       Pursuant to the Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate

and agree that Plaintiffs’ claims are dismissed with prejudice. The parties shall bear their

own costs and attorneys’ fees.


Dated: September 19, 2019                         Respectfully Submitted,
                                                  /s/ Michael Ray Harris
                                                  Michael Ray Harris (DC Bar # CO0049)
                                                  Director, Wildlife Law Program
                                                  Friends of Animals
                                                  Western Region Office
                                                  7500 E. Arapahoe Road, Suite 385
                                                  Centennial, CO 80112
                                                  (720)-949-7791
                                                  michaelharris@friendsofanimals.org

                                                  Counsel for Plaintiffs


                                                  JEAN E. WILLIAMS
                                                  Deputy Assistant Attorney General
                                                  SETH M. BARSKY
                                                  Chief
                                                  MEREDITH L. FLAX
                                                  Assistant Section Chief



                                              1
    /s/ Frederick H. Turner
    FREDERICK H. TURNER
    Trial Attorney
    U.S. Department of Justice
    Environment and Natural Resources
    Division
    Wildlife and Marine Resources Section
    Ben Franklin Station, P.O. Box 7611
    Washington, D.C. 20044-7611
    Phone: (202) 305-0641
    Fax: (202) 305-0275
    Email: frederick.turner@usdoj.gov


    Counsel for Defendants




2
